Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ x ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-09145 ROYAL HAWAIIAN ORCHARDS, L.P. (Exact name of registrant as specified in its charter) DELAWARE 99-0248088 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , SUITE 121, HILO, HAWAII (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (808) 747-8471 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company as defined by Rule 12b-2 of the Securities Exchange Act of 1934. Yes [ ] No [X] As of August 14, 2014, the registrant had 11,100,000 Class A Units issued and outstanding . Table Of Contents ROYAL HAWAIIAN ORCHARDS, L.P. INDEX Part I – Financial Information Item 1. Financial Statements 1 Condensed Consolidated Balance Sheets as of June 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended June 30, 2014 and 2013 2 Condensed Consolidated Statements of Partners’ Capital for the three and six months ended June 30, 2014 and 2013 3 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II – Other Information 25 Item 1. Legal Proceedings 25 Item 6. Exhibits 25 SIGNATURES 26 i Table Of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements Royal Hawaiian Orchards, L.P. Condensed Consolidated Balance Sheets (in thousands) June 30, December 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable Inventories Deferred farming costs - Other current assets Total current assets 9,189 Land, orchards and equipment, net 44,844 Intangible assets, net Other non-current assets 9 Total assets $ $ Liabilities and partners’ capital Current liabilities Current portion of long-term debt $ $ Line of credit - Accounts payable Accrued payroll and benefits 1,275 Other current liabilities Total current liabilities 9,034 Non-current pension benefits Long-term debt 5,775 Deferred income tax liability Total liabilities 16,140 Commitments and contingencies Partners’ capital General partner 81 81 Class A limited partners, no par or assigned value, 11,100 units and 7,500 units authorized, issued and outstanding at June 30, 2014 and December 31, 2013, respectively Accumulated other comprehensive loss 40 37 Total partners’ capital 38,584 Total liabilities and partners’ capital $ $ 54,724 See accompanying notes to condensed consolidated financial statements 1 Table Of Contents Royal Hawaiian Orchards, L.P. Condensed Consolidated Statements of Comprehensive Loss (unaudited) (in thousands, except per unit data) Three months Six months ended June 30, ended June 30, Revenues Orchards revenue $ Branded product sales, net Total revenues Cost of revenues Cost of orchard revenue Cost of branded product sales Total cost of goods and services sold Gross profit (loss) 13 ) Selling, general and administrative expenses Operating loss ) Net (loss) gain on sale of property ) - ) 83 Interest expense ) Other income 1 80 Loss before income taxes ) Income tax (benefit) expense ) 3 16 18 Net loss ) Other comprehensive income, net of tax Amortization of prior service cost 1 1 3 3 Amortization of actuarial loss - 6 - 11 Subtotal defined benefit pension plan 1 7 3 14 Other comprehensive income, net of tax 1 7 3 14 Comprehensive loss $ ) $ ) $ ) $ ) Net loss per Class A Unit $ ) $ ) $ ) $ ) Cash distributions per Class A Unit $ - $ - $ - $ Weighted average Class A Units outstanding See accompanying notes to condensed consolidated financial statements. 2 Table Of Contents Royal Hawaiian Orchards, L.P. Condensed Consolidated Statements of Partners’ Capital (unaudited) (in thousands) Three months Six months ended June 30, ended June 30, Partners’ capital at beginning of period: General partner $ 81 $ 81 $ 81 $ 81 Class A limited partners Accumulated other comprehensive income (loss) 39 ) 37 ) Allocation of net loss: Class A limited partners ) Units issued for cash: Class A limited partner units (3,600 units), net of fees of $300 - Cash distributions: Class A limited partners - - - ) - - - ) Other comprehensive income: Change in pension and severance obligations 1 7 3 14 1 7 3 14 Partners’ capital at end of period: General partner 81 81 81 81 Class A limited partners Accumulated other comprehensive loss 40 ) 40 ) Total partners’ capital $ See accompanying notes to condensed consolidated financial statements. 3 Table Of Contents Royal Hawaiian Orchards, L.P. Condensed Consolidated Statements of Cash Flows (unaudited) (in thousands) Six months ended June 30, Cash flows from operating activities: Cash received from goods and services $ $ Cash paid to suppliers and employees ) ) Interest paid ) ) Net cash used in operating activities ) ) Cash flows from investing activities: Proceeds from sale of property and equipment Purchase of property and equipment ) ) Net cash provided by investing activities Cash flows from financing activities: Proceeds from drawings on line of credit Proceeds from rights offering - Payment of rights offering fees ) - Payments of line of credit ) ) Payments of long-term borrowings ) ) Cash distributions paid - ) Net cash provided by (used in) financing activities ) Netincrease(decrease)in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Reconciliation of net loss to net cash used in operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Net loss (gain) on sale of property and equipment ) Pension expense 3 14 Deferred income tax credit ) ) Decrease in accounts receivable Decrease (increase) in inventories ) Increase in deferred farming costs ) ) Increase in other current assets - ) Decrease in accounts payable ) ) Decrease in accrued payroll and benefits ) ) Increase (decrease) increase in other current liabilities 8 ) Decrease in non-current accrued benefits - ) Total adjustments Net cash used in operating activities $ ) $ ) See accompanying notes to condensed consolidated financial statements. 4 Table Of Contents Royal Hawaiian Orchards, L.P. Condensed Consolidated Statements of Cash Flows (unaudited) Supplemental disclosure of non-cash activity: ● For the six months ended June 30, 2014 and 2013, $736,000 and $801,000, respectively, of depreciation expense was included in deferred farming costs. ● During the six months ended June 30, 2014, upon completion of the rights offering (Note 15), the Company netted $190,000 of offering costs against offering proceeds, which were recorded on the balance sheet as of December 31, 2013. See accompanying notes to condensed consolidated financial statements. 5 Table Of Contents ROYAL HAWAIIAN ORCHARDS, L.P. Notes to Condensed Consolidated Financial Statements BASIS OF PRESENTATION Royal Hawaiian Orchards, L.P. (the “Partnership”) is a master limited partnership, organized under the laws of the State of Delaware in 1986. In the opinion of management, the accompanying unaudited condensed consolidated financial statements of Royal Hawaiian Orchards, L.P. and its subsidiaries Royal Hawaiian Resources, Inc., Royal Hawaiian Services, LLC, and Royal Hawaiian Macadamia Nut, Inc. (“Royal”), include all adjustments, consisting only of normal recurring adjustments, necessary to present fairly their financial position as of June30, 2014 and December31, 2013, and the results of operations, changes in partners’ capital and cash flows for the three and six months ended at June 30, 2014, and all periods presented. The results of operations for the three and six months ended June 30, 2014, are not necessarily indicative of the results expected for the full year or for any future period. The December 31, 2013, condensed consolidated balance sheet data in this report was derived from audited consolidated financial statements contained in our 2013 Annual Report on Form 10-K, but does not include all disclosures required by accounting principles generally accepted in the United States of America. The interim consolidated financial statements should be read in conjunction with the Consolidated Financial Statements and the Notes to Consolidated Financial Statements filed with the Securities and Exchange Commission (“SEC”) in the Partnership’s 2013 Annual Report on Form 10-K. The Partnership’s business is highly seasonal, reflecting the general pattern of peak production and consumer demand for nut products during the months of October, November and December. Typically, a substantial portion of the Partnership’s revenues occur during its third and fourth quarters. The Partnership generally experiences lower revenues during its first and second quarters and may incur losses in these quarters. Following the expiration of nut purchase contracts with a third party in December 2012, 2013 and 2014, nuts that were previously sold to the third party are being and will be retained, as needed,to build inventory levels for the Partnership’s branded products segment. Commencing in 2015, the Partnership expects to use all of its nuts, except those grown in the IASCO orchards, for its branded products segment. See “Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations - Results of Operations - Orchards Segment,” for more discussion on the Partnership’s nut purchase contracts. CONSOLIDATION The consolidated financial statements include the accounts of the Partnership and its subsidiaries. All significant intercompany balances and transactions, including management fees and distributions, have been eliminated. NEW ACCOUNTING STANDARDS In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update 2014-09, “Revenue from Contracts with Customers (Topic 606).” The new guidance provides new criteria for recognizing revenue to depict the transfer of goods or services to customers in amounts that reflect the consideration to which the Partnership expects to be entitled in exchange for those goods or services. The new guidance requires expanded disclosures to provide greater insight into both revenue that has been recognized and revenue that is expected to be recognized in the future from existing contracts. Quantitative and qualitative information will be provided about the significant judgments and changes in those judgments that management made to determine the revenue which is recorded. The standard will be effective prospectively for the first interim period within annual reporting periods beginning after December 15, 2016. Early adoption is not permitted. The Partnership is currently assessing the provisions of the guidance and the impact of the adoption on its consolidated financial statements. 6 Table Of Contents SEGMENT INFORMATION Effective for the year ended December 31, 2013, the Partnership changed the way it reports its business segments in accordance with Accounting Standards Codification 280, Segment Reporting, to align reporting with the way the chief operating decision maker evaluates and makes decisions concerning the allocation of resources and the assessment of performance. Previously, farming operations were shown as a separate segment, but are now incorporated into the orchards segment. For financial reporting purposes, 2013 information has been presented based on the new segment reporting structure. The Partnership’s two reportable segments, orchards and branded products, are organized on the basis of revenues and assets. The orchards segment derives its revenues from the sale of in-shell macadamia nuts grown in orchards owned or leased by the Partnership, macadamia nut kernel sales to Royal and revenues from the farming of macadamia orchards owned by other growers. The branded products segment derives its revenues from the sale of branded macadamia nut products and bulk macadamia nut kernel reported under Royal. Management evaluates the performance of each segment on the basis of operating income and topline growth. The Partnership accounts for intersegment sales and transfers at cost plus a mark-up and such transactions are eliminated in consolidation. The Partnership’s reportable segments are distinct business enterprises that offer different products or services. The following tables summarize each reportable segment’s revenues, operating income or loss, assets and other information as of and for the three and six-month periods ended June 30, 2014 and 2013. Due to the seasonality of crop patterns and the timing of nut purchase contract fulfillment, interim results are not necessarily indicative of annual performance. For the three months ended June 30, 2014 (in thousands) Orchards Branded Products Consolidation/
